DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 6-7 and 25-29 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1, 6, 25 and 26: 
The prior art does not teach or suggest a structure for flip-chip bonding, comprising: a circuit substrate; a metal particle having a diameter of 50nm to 300nm entirely covered by an anisotropic adhesive polymer having a thickness of 100nm to 500 nm disposed on the circuit substrate thereby form an air-adhesive-metal location with a thickness of the anisotropic adhesive polymer layer covering the metal particle between the metal particle and air, the anisotropic adhesive layer has an effective interfacial potential in a metastable state, that is spinodally dewetted at an interface location from the metal particle upon reduction of the thickness of the anisotropic polymer layer covering the metal particle; wherein a function of the effective interfacial potential is expressed by a specific Equation 1 and a specific Equation 2 in combination with all other features claimed.
 Regarding claims 2, 7 and 27-29, these claims are allowed based on their dependence on the allowable independent claims 1, 6, and 26 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lagaron Cabello et al. (US PG. Pub. 2020/0032422) discloses a method for the adhesion of particles to an inert substrate.
Masuda et al. (US PG. Pub. 2019/0187336) discloses an antireflection film.
Yoon et al. (US PG. Pub. 2014/0141184) discloses a bowl-shaped structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847